Citation Nr: 0928964	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  04-27 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left hip disability. 

2.  Entitlement to service connection for irritable bowel 
syndrome, secondary to service-connected type II diabetes 
mellitus. 

3.  Entitlement to service connection for diabetic 
retinopathy, secondary to service-connected type II diabetes 
mellitus. 

4.  Entitlement to service connection for rectal anal 
hemorrhage, secondary to service-connected type II diabetes 
mellitus. 

5.  Entitlement to service connection for liver disability, 
secondary to service-connected type II diabetes mellitus. 

6.  Entitlement to service connection for esophageal reflux 
disease, secondary to service-connected type II diabetes 
mellitus. 

7.  Entitlement to a rating in excess of 10 percent for left 
patellar chondromalacia.   

8.  Entitlement to a rating in excess of 10 percent for right 
patellar chondromalacia.

9.  Entitlement to a rating in excess of 10 percent for left 
hammertoes.

10.  Entitlement to a rating in excess of 10 percent for 
right hammertoes.

11.  Entitlement to a rating in excess of 20 percent for type 
II diabetes mellitus. 

12.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel





INTRODUCTION

The Veteran had more than 8 years of active duty, including a 
period from May 1970 to September 1976.  Among his awards is 
the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In February 2009, the 
Veteran appeared at a hearing at the RO before the 
undersigned. 

The Veteran filed claims for service connection for a back 
disability in October 2007, and hypertension and kidney 
disability in May 2008.  The RO denied these claims in 
decisions dated in February 2008 (for back disability) and 
July 2008 (for hypertension and kidney disability).  As the 
Veteran has not timely initiated appeals to those claims, the 
Board does not have jurisdiction over those issues.   


FINDINGS OF FACT

1.  In a February 2009 correspondence, prior to the 
promulgation of a decision in the appeal, the Veteran 
requested to withdraw his claim for whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a left hip disability.

2.  In a February 2009 correspondence, prior to the 
promulgation of a decision in the appeal, the Veteran 
requested to withdraw his claim for service connection for 
irritable bowel syndrome. 

3.  In a February 2009 correspondence, prior to the 
promulgation of a decision in the appeal, the Veteran 
requested to withdraw his claim for service connection for 
diabetic retinopathy. 

4.  In a February 2009 correspondence, prior to the 
promulgation of a decision in the appeal, the Veteran 
requested to withdraw his claim for service connection for 
rectal anal hemorrhage. 

5.  In a February 2009 correspondence, prior to the 
promulgation of a decision in the appeal, the Veteran 
requested to withdraw his claim for service connection for 
liver disability. 

6.  In a February 2009 correspondence, prior to the 
promulgation of a decision in the appeal, the Veteran 
requested to withdraw his claim for service connection for 
esophageal reflux disease. 

7.  In a February 2009 correspondence, prior to the 
promulgation of a decision in the appeal, the Veteran 
requested to withdraw his claim for a rating in excess of 10 
percent for left patellar chondromalacia.

8.  In a February 2009 correspondence, prior to the 
promulgation of a decision in the appeal, the Veteran 
requested to withdraw his claim for a rating in excess of 10 
percent for right patellar chondromalacia.

9.  In a February 2009 correspondence, prior to the 
promulgation of a decision in the appeal, the Veteran 
requested to withdraw his claim for a rating in excess of 10 
percent for left hammertoes.

10.  In a February 2009 correspondence, prior to the 
promulgation of a decision in the appeal, the Veteran 
requested to withdraw his claim for a rating in excess of 10 
percent for right hammertoes.

11.  In a February 2009 correspondence, prior to the 
promulgation of a decision in the appeal, the Veteran 
requested to withdraw his claim for a rating in excess of 20 
percent for type II diabetes mellitus.  

12.  Resolving all doubt in his favor, the Veteran has PTSD 
that is attributed to combat stressors he experienced during 
his service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran as to whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a left hip disability have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran as to the claim for service connection for 
irritable bowel syndrome have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

3.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran as to the claim for service connection for 
diabetic retinopathy have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

4.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran as to the claim for service connection for rectal 
anal hemorrhage have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008). 

5.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran as to the claim for service connection for liver 
disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008). 

6.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran as to the claim for service connection for 
esophageal reflux disease have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).  

7.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran as to the claim for service connection for a 
rating in excess of 10 percent for left patellar 
chondromalacia have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).  

8.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran as to the claim for service connection for a 
rating in excess of 10 percent for right patellar 
chondromalacia have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).  

9.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran as to the claim for service connection for a 
rating in excess of 10 percent for left hammertoes have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2008).  

10.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran as to the claim for service connection for a 
rating in excess of 10 percent for right hammertoes have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2008).  

11.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran as to the claim for service connection for a 
rating in excess of 20 percent for type II diabetes mellitus 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).  

12.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the VCAA does 
not preclude the Board from adjudicating the Veteran's PTSD 
claim (the remaining claims have been withdrawn as discussed 
below).  This is so because the Board is taking action 
favorable to the Veteran on the issue of PTSD and a decision 
at this point poses no risk of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. § 
20.202.  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. 
§ 20.204.  In a correspondence dated in February 2009, the 
Veteran withdrew his claims for whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for a left hip disability; service 
connection for irritable bowel syndrome, diabetic 
retinopathy, rectal anal hemorrhage, liver disability, and 
esophageal reflux disease; and increased ratings for left 
patellar chondromalacia, right patellar chondromalacia, left 
hammertoes, right hammertoes, and type II diabetes mellitus.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration of these issues. Accordingly, the 
Board does not have jurisdiction to review these claims and 
they are dismissed.

Accordingly, the Board does not have jurisdiction to review 
these appeals and they are dismissed.

PTSD

Prior to analyzing the Veteran's claim, the Board 
acknowledges the recent ruling in Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009), which clarified how the Board should 
analyze claims, specifically to include those for 
posttraumatic stress disorder.  As emphasized in Clemons, 
though a Veteran may only seek service connection for PTSD, 
the Veteran's claim "cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed...."  Id.  
In essence, the Court found that a Veteran does not file a 
calm to receive benefits for a particular psychiatric 
diagnosis, such as PTSD, that is named on a claims form, but 
instead makes a general claim for compensation for the 
affliction posed by the Veteran's mental condition.  The 
Board will analyze the Veteran's current claim under this 
framework.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, the alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences. Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The Veteran served in the Republic of Vietnam from October 
1968 to October 1969.  Among his awards is the Combat 
Infantryman Badge.  He asserts that his PTSD stressors are 
related to combat (namely observing the mistreatment of 
prisoners of war while in Vietnam).  Because he is a combat 
veteran and since his claimed stressor is consistent with his 
service, the Veteran's testimony is sufficient to establish 
the occurrence of his stressor.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).

VA treatment records, as recently as July 2008, are replete 
with diagnoses of PTSD related to combat stressors.  However, 
on various VA examinations, no diagnosis of PTSD was given.  
A July 2003 VA examination report noted a diagnosis of major 
depression with cognitive defects due to cerebral pathology.  
Subsequently, an April 2006 VA examination report reflected a 
diagnosis of depressive disorder.  In noting a diagnosis of 
depressive disorder, a June 2007 VA examiner noted that the 
Veteran did not meet the DSM-IV stressor criteria for a 
diagnosis of PTSD.   

There are some contradictions concerning the Veteran's 
psychiatric diagnoses. However, with resolution of doubt in 
favor of the Veteran, all the requirements for the grant of 
service connection for PTSD have been met:  there is a 
diagnosis of PTSD based on combat stressors, and the 
Veteran's stressors, related to combat, are corroborated by 
his receipt of the Combat Infantryman Badge.  Therefore, the 
grant of service connection for PTSD is warranted.


ORDER

The appeal as to whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a left hip disability is dismissed.

The appeal as to service connection for irritable bowel 
syndrome, secondary to service-connected type II diabetes 
mellitus, is dismissed.

The appeal as to service connection for diabetic retinopathy, 
secondary to service-connected type II diabetes mellitus, is 
dismissed.

The appeal as to service connection for rectal anal 
hemorrhage, secondary to service-connected type II diabetes 
mellitus, is dismissed.

The appeal as to service connection for liver disability, 
secondary to service-connected type II diabetes mellitus, is 
dismissed. 

The appeal as to service connection for esophageal reflux 
disease, secondary to service-connected type II diabetes 
mellitus, is dismissed.  

The appeal as to a rating in excess of 10 percent for left 
patellar chondromalacia is dismissed.  

The appeal as to a rating in excess of 10 percent for right 
patellar chondromalacia is dismissed.  

The appeal as to a rating in excess of 10 percent for left 
hammertoes is dismissed.  

The appeal as to a rating in excess of 10 percent for right 
hammertoes is dismissed.  

The appeal as to a rating in excess of 20 percent for type II 
diabetes mellitus.  

Service connection for PTSD is granted.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


